Citation Nr: 1136914	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for primary insomnia prior to February 11, 2005, and in excess of 30 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to an effective date earlier than February 20, 2007, for the grant of a 20 percent evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from January 1952 to October 1953, including service in Korea for which he was awarded a Combat Infantryman Badge (CIB).

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2005 and May 2007 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

In June 2005, the Veteran filed an original claim of entitlement to service connection for depression, to include as secondary to service-connected bilateral hearing loss and tinnitus.  In September 2009, the Veteran requested service connection for "unbalance" secondary to service-connected hearing loss and tinnitus.  To date, these claims have not been adjudicated and the Board, therefore, refers them for any appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected primary insomnia is manifested by anxious or angry mood, constricted affect, fair insight and judgment, irritability, hostility, mildly impaired immediate memory, overabundance of ideas, "problems" with his wife as a result of his "reactions," occasional poor impulse control or suicidal thoughts.

2.  The Veteran's service-connected primary insomnia has not resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  There is also no evidence of total occupational and social impairment.

3.  Prior to October 26, 2009, the Veteran's hearing loss did not exceed Level XI in the right ear and did not exceed Level III in the left ear.  
	
4.  Effective October 26, 2009, the Veteran's hearing loss was to Level XI in the right ear and to Level VIII in the left ear.  

5.  From October 26, 2009, the Veteran's hearing loss did not exceed Level XI in the right ear and did not exceed Level VIII in the left ear.  

6.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260.  

7.  The Veteran filed a claim of entitlement to an increased rating for bilateral hearing loss on February 20, 2007.  The Veteran was awarded a 20 percent evaluation for bilateral hearing loss, effective February 20, 2007, the date the claim was received. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for primary insomnia, but not higher, have been met since March 20, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9410 (2010).

2.  Prior to October 26, 2009, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  Effective October 26, 2009, the criteria for an evaluation of 70 percent, but not higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2002, 2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for entitlement to an effective date earlier than February 20, 2007, for the grant of a 20 percent disability rating for bilateral hearing loss, are not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected hearing loss, tinnitus, and primary insomnia have gotten worse and that this decline warrants higher disability evaluations.  He also asserts entitlement to an earlier effective date for the grant of increased rating for bilateral hearing loss.  

By way of history, the Veteran's original service connection claim for right ear deafness was denied in a rating decision dated March 1957.  The Veteran was notified of this decision and provided his appellate rights, but did not timely appeal.  See VA letter dated April 1960.  

The Veteran sought to reopen his service connection claim for right ear deafness in January 1990.  The RO denied the Veteran's attempt to reopen service connection for right ear deafness in a rating decision dated November 1990 on the grounds that he failed to submit new and material evidence.  In an August 1993 rating decision, the RO continued the previous denial but granted service connection for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, and assigned a non-compensable rating, effective January 10, 1990.  The Veteran subsequently expressed disagreement with the denial of the claim to reopen service connection for right ear hearing loss.  Following an October 1993 hearing before a decision review officer, the Veteran's claim for right ear hearing loss was reopened and granted.  See July 1994 rating decision.  The RO evaluated the Veteran's disability as non-compensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective June 10, 1990.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.

The Veteran requested increased disability ratings for his right ear hearing loss and tinnitus in May 2001.  In January 2002, the RO increased the Veteran's disability evaluation for tinnitus under Diagnostic Code 6260 to 10 percent, effective May 25, 2001.  Similarly, the RO increased the Veteran's disability evaluation for right ear hearing loss under Diagnostic Code 6100 to 10 percent, effective May 25, 2001.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal on these issues.

In March 2002, the Veteran filed an original service connection claim for left ear hearing loss and a neuropsychiatric condition, to include as secondary to service-connected right ear hearing loss and tinnitus.  The RO denied the Veteran's claims by way of a rating decision dated June 2002.  The Veteran filed a notice of disagreement that same month and in January 2003, the RO granted the Veteran service connection for left ear hearing loss.  According to this rating decision, recent legislation authorized the grant of service connection for hearing loss in one ear when a veteran was service-connected for hearing loss in the other ear at a compensable rate.  Effective December 6, 2002, the RO evaluated the Veteran's bilateral hearing loss as 10 percent disabling under Diagnostic Code 6100.

In March 2004, the Board issued a decision in which it denied the Veteran's increased rating claim for tinnitus and remanded the increased rating claim for bilateral hearing loss.  The Board also remanded the Veteran's service connection claim for a neuropsychiatric condition.  Following additional evidentiary development, the RO granted service connection for a neuropsychiatric condition, diagnosed as primary insomnia.  See January 2005 rating decision.  The RO evaluated the Veteran's primary insomnia as 10 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9410 (unspecified neurosis), effective March 20, 2002.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  

In February 2005, the Veteran submitted medical records pertaining to his mental disorder.  This date was within one year of the January 2005 rating decision.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  Upon application of 38 C.F.R. § 3.156(b), the Board finds that such a submission kept the January 2005 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  The reason for finding this evidence new and material is that the RO determined in a May 2007 rating decision that an increased evaluation of 30 percent was in fact warranted based on the receipt of this evidence.  

The Board issued another decision in May 2005 in which it denied the Veteran's increased rating claim for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which affirmed the Board's decision by way of a December 2006 decision.

The Veteran subsequently requested increased ratings for his service-connected bilateral hearing loss and tinnitus in June 2005.  He also requested service connection for depression, to include as secondary to service-connected hearing loss and tinnitus.  The RO issued a rating decision in October 2005 in which it denied disability ratings in excess of 10 percent for both bilateral hearing loss and tinnitus.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.

In February 2007, the Veteran requested increased ratings for his service-connected bilateral hearing loss and tinnitus, as well as primary insomnia.  The RO issued the May 2007 rating decision currently on appeal and awarded the Veteran a 30 percent disability rating for primary insomnia under Diagnostic Code 9410, effective February 11, 2005.  According to the RO, private treatment records received on February 11, 2005, confirmed that the Veteran's primary insomnia was manifested by chronic sleep impairment, irritability, and restless mood, among other symptoms.  The RO construed the receipt of these records as an informal claim for an increased rating for primary insomnia.  The RO also increased the Veteran's disability rating for bilateral hearing loss to 20 percent under Diagnostic Code 6100, effective February 20, 2007.  The Veteran's 10 percent evaluation for tinnitus was continued.  The Veteran appealed the ratings assigned and he also requested earlier effective dates for the primary insomnia and bilateral hearing loss increased ratings.  The Veteran ultimately perfected an appeal on these issues. 

I.  Increased Rating Claims
   
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Primary Insomnia 

As noted above, the Board recharacterized the issue on appeal in light of 38 C.F.R. § 3.156(b) as an initial evaluation in excess of 10 percent for primary insomnia prior to February 11, 2005, and in excess of 30 percent thereafter.  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the issue of an earlier effective date for the grant of a 30 percent rating for primary insomnia is encompassed within the determination of what initial rating(s) should be assigned to the disability. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected primary insomnia during the claim period such that staged ratings are for application in this case.

The Veteran's primary insomnia as been rated analogously to a mental disorder under Diagnostic Code 9410 (unspecified neurosis).  When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2010).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
  
A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Service treatment records (STRs) associated with the claims file are negative for primary insomnia and there is no evidence of such within one year after discharge from service.

The Veteran presented to J. Leon-Ortiz, M.D. in August 2001 for an initial consultation.  Preliminarily, it is noted that this document was translated from Spanish to English, but is largely illegible.  Dr. Leon-Ortiz described the Veteran as thin and cooperative.  His language was clear and understandable and his psychomotor behavior was normal.  The Veteran's posture was tense and his mood was anxious with congruent affect.  His manner of thinking was logical and his intellect was proportional to his education.  The Veteran's GAF score was "40-50%."

The Veteran was afforded a VA Compensation and Pension (C&P) mental disorders examination in November 2004.  It was noted that the Veteran was 62 years old at the time of the examination and that he received Social Security benefits.  He also reported receiving private psychiatric treatment for the past year and indicated that he was prescribed use of sleep medications.  A mental status examination found the Veteran to be clean and well-groomed.  He was able to keep his personal hygiene and do other activities.  Although he walked with a cane, he was alert and oriented (x3).  His mood was anxious and his affect was constricted.  The Veteran's speech was clear and coherent and no evidence of hallucinations, memory loss, or suicidal or homicidal thoughts or ideations was found.  His insight and judgment were fair and he exhibited good impulse control.  The examiner also found no impairment of thought process, communications, delusions, or inappropriate behavior.  The Veteran's GAF score was 70.  The impression was primary insomnia.  The examiner expressed the opinion that the Veteran's neuropsychiatric condition was due to and related to his service-connected tinnitus.

The Veteran presented to Dr. Leon-Ortiz later in October 2004 and reported subjective complaints of irritability, nervousness, agitation, poor impulse control, and sleep disturbances.  He also reported feelings of chronic sadness, hopelessness, and helplessness with respect to his tinnitus.  His GAF score was 51-60%.  The impression was mood disorder secondary to medical condition, poor compliance with treatment; sleep disturbance secondary to tinnitus-insomnia, rule out generalized anxiety disorder (GAD) and dysthymia.

The Veteran was afforded another VA C&P mental disorders examination in October 2005.  He reported having tinnitus which caused him to wake up from sleeping.  The Veteran took prescribed medication to help him sleep and indicated that he was upset and irritable.  He also reported having "problems" with his wife as a result of his "reactions."  A mental status examination found the Veteran to be clean and sportily dressed and groomed.  He was able to keep his personal hygiene and do other activities.  He was alert and oriented (x3).  His mood was anxious and his affect was constricted.  The Veteran's attention was fair, but the examiner noted that the Veteran was "very short of hearing."  He spoke loudly and his memory was fair.  His speech was clear and coherent, and no evidence of hallucinations, delusions, impairments in thought process or communications, inappropriate behavior, memory loss, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts or ideation was found.  The Veteran's insight and judgment was fair and he exhibited good impulse control.  The Veteran's GAF score was 65.  The impression was primary insomnia.

In February 2008, VA administered a C&P traumatic brain injury (TBI) examination in connection with an unrelated claim.  Of particular note, however, the Veteran reported having constant insomnia.  He denied a history of speech problems, memory loss, or other cognitive problems, but acknowledged having a cerebrovascular accident (i.e., stroke) in 2006.  According to the examiner, the Veteran retired at age 62 based on age or duration of work.  The impression was history of acoustic trauma with sequelae of tinnitus and impaired hearing.   

The Veteran underwent another VA C&P mental disorders examination in December 2008.  The examiner noted that the Veteran was "very angry" during the examination.  However, the Veteran denied receiving any outpatient psychiatric treatment for "a very long time."  He also denied taking any medications for daily severe tinnitus and/or sleep impairment.  The examiner further noted that the Veteran's medication list was negative for any psychotropic medications.  His past medical history was significant for tinnitus, anxiety, transient ischemic attacks, and GAD, among other conditions.  The Veteran reported subjective complaints of restlessness, anxiety, and an inability to sleep at night.  

A mental status examination found the Veteran to be thin, but casually dressed and clean.  It was noted that the Veteran was in full contact with reality and very well aware of the interview.  The Veteran's psychomotor activity was unremarkable, and his speech was spontaneous, loud (on account of impaired hearing), clear, and coherent.   The Veteran denied using hearing aids.  The Veteran's attitude towards the examiner was described as hostile.  The examiner also noted that the Veteran made insulting and derogatory comments about VA throughout the interview.  Nevertheless, the examiner indicated that the Veteran's affect was appropriate even though his mood was angry and he had poor impulse control.  The Veteran was oriented to person, place, and time, and his attention was intact.  The Veteran was also noted to have an overabundance of ideas, but no evidence of delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran reported suicidal thoughts, but no actual idea or plan.  The Veteran was able to maintain minimum personal hygiene.  He had mildly impaired immediate memory, but remote and recent memory was intact.  The Veteran understood the outcome of his behavior and was noted to be of average intelligence.      

The examiner acknowledged that the Veteran had sleep impairment which interfered with daily activities.  However, the examiner pointed out that the Veteran did not report interference with daytime activities (since he did not really have any specific activities at home).  On the contrary, the Veteran attributed his impairment of daily activity to vertigo.  The examiner also specifically found no evidence of a mental impairment for performance of daily activities.  No evidence of total occupational and social impairment or deficiencies in most areas was found, but the examiner noted evidence of reduced reliability and productivity due to the Veteran feeling anxious, angry, and depressed most of the time.  The Veteran attributed these feelings to his service-connected tinnitus, which in his opinion, interfered with his emotional well-being.  The Veteran was also found capable of managing his financial affairs, but due to physical limitations, he relied on his daughter for performance of these duties.  It was also noted that the Veteran retired in 1988 as a car salesman as a result of a back condition.  The Veteran's GAF score was 70.  The impression was GAD with depressive features.    

VA treatment records associated with the claims file also showed that the Veteran sustained a subacute ischemic cerebrovascular accident in June 2010 for which he was hospitalized.  

The Veteran was given another VA C&P mental disorders examination in September 2010.  The Veteran was bedridden at the time of the examination and all information was provided at that time by the Veteran's daughter.  In particular, she indicated that the Veteran was prescribed anti-anxiety medication twice per day via feeding tube.  She stated, however, that this medication was not helping much.  According to the daughter, the Veteran was forgetful, disoriented, restless, did not recognize relatives, and repeated himself.  By her own account, these symptoms began after the Veteran had a cerebrovascular accident.  She described the Veteran's daily symptoms as severe.

A mental status examination found the Veteran dressed in pajamas lying on a stretcher.  He was tearful and his speech was impoverished and slurred.  The Veteran's affect was blunted and the examiner described him as cognitively impaired.  As such, the examiner was unable to evaluate attitude, mood, thought process, thought content, judgment, memory, intelligence, insight, impulse control, or identify evidence of delusions.  The Veteran was unable to maintain minimum personal hygiene.  The examiner also found evidence of severe impairment with activities of daily living as a result of the Veteran's cognitive decline and physical impairments.  The Veteran was also unable to manage his financial affairs and the examiner found evidence of total social and occupational impairment due to the Veteran's cognitive decline and physical impairment.  The examiner noted that the Veteran was a retired car salesman (for the past 15 years) and that he retired due to age or duration of work.  

According to the examiner, the Veteran's cognitive impairment overshadowed any psychiatric symptoms the Veteran may have exhibited at the time of the examination.  The Veteran's GAF score was 45.  This score was attributed solely to the Veteran's dementia.  No GAF score was rendered with regard to the Veteran's GAD.  The impression was dementia, not otherwise specified (NOS); and GAD by history.  The examiner further stated that these diagnoses were separate and distinct entities with no relationship to one another.  

The Board notes that there are several private psychiatric treatment records associated with the claims file.  These treatment records have been translated from Spanish to English.   However, several of these documents were deemed to be illegible by the translator and those that were capable of translation merely reiterated the Veteran's subjective complaints of a psychiatric condition and difficulty sleeping due to his service-connected bilateral hearing loss and tinnitus.  

Resolving all doubt in the Veteran's favor, the Board finds that an initial 50 percent evaluation for primary insomnia, but not higher, is warranted for the entire period of time covered by the claim.  An initial evaluation in excess of 50 percent for primary insomnia is not warranted for any period of time covered by the claim.  In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which do not show a significant variance of the symptoms and their severity with respect to the Veteran's service-connected primary insomnia prior to the cerebrovascular accident. 

The objective medical evidence of record reflects that the Veteran's primary insomnia is manifested by anxious or angry mood, constricted affect, fair insight and judgment, irritability, hostility, mildly impaired immediate memory, overabundance of ideas, "problems" with his wife as a result of his "reactions," and occasional poor impulse control or suicidal thoughts.  The GAF scores assigned upon the VA examinations that occurred prior to the cerebrovascular accident were 65 and 70 during this period; these scores reflect mild symptoms or moderate difficulty in social or occupational functioning.  The totality of the evidence shows that the level of disability resulting from the symptoms manifested prior to the cerebrovascular accident is that of occupational and social impairment with reduced reliability and productivity.  

In that regard, the Board finds highly probative the Veteran's self-reported symptoms.  The Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.   The overall level of disability, in the Board's opinion, more nearly approximates occupational and social impairment with reduced reliability and productivity due to the symptoms described above.  Accordingly, the Board finds that the criteria for a 50 percent evaluation under Diagnostic Code 9410, but not higher, are warranted for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to an initial 70 percent evaluation for any period of time covered by the appeal.  As noted above, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The Board acknowledges that the Veteran had essentially chronic depression, feelings of sadness, helplessness, and hopelessness, and "problems" with his wife as a result of his "reactions."  He also experienced occasional poor impulse control and suicidal thoughts.  These symptoms were contemplated in the assignment of the 50 percent evaluation.  Additionally, VA examiners regularly found the Veteran to be clean and well-groomed.  He was able to keep his personal hygiene and do other activities.  He was also alert and oriented (x3).  The Veteran's speech was clear and coherent and no evidence of hallucinations, delusions, impairment of thought process or communications, memory loss, obsessive or ritualistic behavior, panic attacks, inappropriate behavior, or suicidal or homicidal ideations was found.  See VA examination reports dated November 2004, October 2005, and February 2008; October 2004 private report from Dr. Leon-Ortiz.  As such, these symptoms, coupled with the Veteran's GAF scores (predominantly between 65 and 70) which reflect mild to moderate impairment, are insufficient to warrant a 70 percent evaluation for any period of time covered by the appeal.

Similarly, the Board also finds that the preponderance of the evidence is against an evaluation of 100 percent for any period of time covered by this appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected primary insomnia.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Moreover, there is no evidence of symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.

The Board is aware that the Veteran's GAF score in August 2001 was described as "40-50%" and in October 2004, it was "51-60%." The significance of such findings from Dr. Leon-Ortiz, without additional medical commentary, is unclear, particularly where GAF scores are not typically expressed in terms of percentages.  To the extent that this finding might be interpreted to show some impairment in reality testing or communication, major impairment in several areas, and/or serious symptoms, including serious occupational impairment (i.e., GAF scores of 31 to 50), such an interpretation is outweighed by the objective evidence of record described above and is not indicative of the Veteran's overall disability picture.  

Prior to September 2010, the Board considered all psychiatric symptoms as the practitioners did not disassociate non-service-connected psychiatric symptoms from those attributable to his service-connected primary insomnia.  The Board is aware that the Veteran was given a VA C&P mental disorders examination in September 2010.  The Veteran was bedridden and largely unresponsive at the time of the examination and all information was provided at that time by the Veteran's daughter.  However, the VA examiner attributed the severity of the Veteran's symptoms, including cognitive impairment, dementia, and a GAF score of 45, solely to residuals of a recent cerebrovascular accident.  The examiner further noted that the Veteran's cognitive impairment overshadowed any psychiatric symptoms he may have exhibited at the time of the examination.  The impression was dementia, NOS; and GAD by history.  The examiner further stated that these diagnoses were separate and distinct entities with no relationship to one another.  
The Board is also aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to primary insomnia.  In this regard, the record reflects treatment for anxiety, dysthymia, and GAD.  As the evidence of record does not distinguish the Veteran's insomnia symptoms from his anxiety, dysthymia, and/or GAD symptoms, the Board has considered all psychiatric symptoms and their severity prior to September 2010 in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As noted immediately above, the Board has not considered the severity and nature of the Veteran's symptoms as discussed in the September 2010 VA examination report as these symptoms were attributed solely to residuals of a non-service-connected cerebrovascular accident.

In summary, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an initial 50 percent evaluation, but not higher, for service-connected primary insomnia for the entire period of time since the effective date of service connection.  The Veteran, however, is not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the claim under any set of rating criteria.  
  
B.  Bilateral Hearing Loss 

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.
  
In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected tinnitus during the claim period such that staged ratings are for application.  However, staged ratings are appropriate in this case with respect to the Veteran's bilateral hearing loss and will be discussed in greater detail below.  

Disability evaluation for hearing impairment is derived from the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2010).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

VA administered a C&P audiological examination in March 2007.  The Veteran reported difficulty understanding conversational speech (particularly in one to one or group settings), listening to the television, or talking on the telephone.  Puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
50
65
60
60

The average puretone hearing loss at that time was 105 decibels in the right ear and 59 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 0 percent in the right ear and 84 percent in the left ear.  According to the examiner, the results of the audiometric testing showed profound sensorineural hearing loss in the right ear with poor speech recognition ability and mild to moderately severe sensorineural hearing loss in the left ear.  These results correspond to Level XI in the right ear and to Level III in the left ear pursuant to Table VI.  Although an exceptional pattern of hearing impairment is shown in the right ear under 38 C.F.R. § 4.86(a), using Table VIA, the level of impairment based on the puretone average in the right ear is also Level XI.  An exceptional pattern of hearing impairment is not shown in the left ear.  

In February 2008, VA administered a C&P traumatic brain injury (TBI) examination in connection with an unrelated claim.  Of particular note, however, the Veteran reported having constant tinnitus.  He denied a history of speech problems, memory loss, or other cognitive problems, but acknowledged having a cerebrovascular accident in 2006.  According to the examiner, the Veteran retired at age 62 being eligible based on age or duration of work.  The impression was history of acoustic trauma with sequelae of tinnitus and impaired hearing.   

The Veteran submitted a statement in support of his claim dated July 2008.  In particular, he expressed the opinion that his service-connected tinnitus got worse each day, making it almost impossible for him to feel happy.  According to the Veteran he obtained no relief from his daily tinnitus symptoms and reported a lifetime of struggle and suffering as a consequence of this disability.

The Veteran underwent another VA C&P audiology examination in October 2009.  He reported total hearing loss in the right ear and partial hearing loss in the left ear.  He also reported bilateral intermittent tinnitus.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
-
-
-
-
LEFT
40
55
60
65

According to the examiner, puretone threshold results could not be established in the right ear.  A notation on the examination report indicated that while no responses were obtained when using masking on the right, the average puretone hearing loss was 79 decibels in the right ear and 55 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 0 percent in the right ear and 44 percent in the left ear.  According to the examiner, the results of the audiometric testing showed profound sensorineural hearing loss across frequencies in the right ear and mild to moderately severe sensorineural hearing loss across frequencies in the left ear.  Although the claims file was not available to the examiner, the Board finds that this examination was adequate as the audiological testing was completed and that examiner elicited information regarding the Veteran's functional impairment due to his hearing loss.    

The examiner further stated that the Veteran's bilateral hearing loss had significant effects on his occupation in that he had decreased concentration, poor social interactions, difficulty following instructions, and difficulty hearing.  No effects were noted on the Veteran's usual daily activities.  These results correspond to Level XI in the right ear and to Level VIII in the left ear pursuant to Table VI.  Although an exceptional pattern of hearing impairment is shown in the right ear under 38 C.F.R. § 4.86(a), using Table VIA, the level of impairment based on the puretone average in the right ear is Level XI.  An exceptional pattern of hearing impairment was not shown in the left ear.  Although the claims file was not available to the examiner, the Board finds that this examination was adequate as the audiological testing was completed and that examiner elicited information regarding the Veteran's functional impairment due to his hearing loss.    
 
The Veteran also submitted an article in support of his increased rating claim for tinnitus.  This article, which discussed causes, effects, and preventative measures for tinnitus, was reviewed and associated with the claims file.  This evidence, however, does not have bearing on the issue on appeal.  See 38 C.F.R. § 20.1304(c) (2010).  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for bilateral hearing loss prior to October 26, 2009.  Effective October 26, 2009, the evidence of record supports a 70 percent evaluation, but not higher, for bilateral hearing loss.  The preponderance of the evidence is also against an evaluation in excess of 70 percent for bilateral hearing loss from October 26, 2009.

As noted above, prior to October 26, 2009, the average puretone thresholds for the right ear, at its worst, as was discussed above, correspond to category XI, and the scores for the left ear correspond to category III.  The intersection point for these categories under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a 20 percent disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown with respect to the left ear.  See Lendenmann, 3 Vet. App. at 349.   

As noted above, from October 26, 2009, the average puretone thresholds for the right ear, at its worst, as was discussed above, correspond to category XI (even taking into account the October 2009 VA examiner's notation that the average puretone threshold was 79 decibels and speech discrimination was 0 percent), and the scores for the left ear correspond to category VIII.  The intersection point for these categories under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a 70 percent disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown in the left ear.  See Lendenmann, 3 Vet. App. at 349.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also, 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the October 2009 VA C&P audiology examination was conducted after the examination worksheets were revised to include discussion of the effects of a hearing loss disability on occupational functioning and daily life.  The Veteran routinely stated that he experienced difficulty hearing conversational speech.  In addition, the October 2009 VA C&P examiner specifically described the functional (i.e., occupational) effects of the Veteran's bilateral hearing loss disability, noting that it resulted in decreased concentration, poor social interactions, difficulty following instructions, and difficulty hearing.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the October 2009 VA C&P examiner addressed the functional effect of the Veteran's hearing loss disability to one degree or another, the Board notes that other evidence of record, to include the Veteran's lay statements, also adequately addressed this issue.  For the reasons discussed in greater detail below, the Board finds that referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b) in this instance.

C. Tinnitus

Before 1999, the Rating Schedule authorized a 10 percent disability evaluation for tinnitus incurred as the result of head trauma.  See generally 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  At that time, manifestations that were not the result of head trauma could be rated in association with the underlying cause under the appropriate diagnostic code.  See Wanner v. Principi, 17 Vet. App. 4 (2003).  The Rating Schedule was subsequently amended in 1999 to provide service connection for "Tinnitus, recurrent," regardless of its etiology.  See 64 Fed. Reg. 25,202, 25, 210 (1999).  

In 2002, VA proposed to amend Diagnostic Code 6260 to state more explicitly the manner in which recurrent tinnitus was to be evaluated.  The intended effect of this action was to codify the current standard VA practice of assigning "only a single 10-percent evaluation [for recurrent tinnitus] whether it is perceived in one ear, both ears, or somewhere in the head."  67 Fed. Reg. 59,033 (September 19, 2002).  VA subsequently adopted the amendments, effective June 13, 2003.  Explanatory Note Two contained in Diagnostic Code 6260 explicitly indicated that the rating specialist should "[a]ssign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. 4.87, Diagnostic Code 6260 (2003). 

Moreover, a VA General Counsel precedential opinion indicated that neither the prior nor the amended regulations contained any language which suggested that a separate tinnitus rating could be assigned for each ear, nor did any other Rating Schedule provision in effect prior to or after 1999 suggest that separate ratings might be assigned, regardless of whether the tinnitus was perceived as unilateral, bilateral, or in the head.  See VAOPGCPREC 2-2003 (May 22, 2003).  Thus, a 10 percent disability evaluation is the maximum schedular rating authorized under Diagnostic Code 6260.  

However, the Court held in Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b), and Diagnostic Code 6260, which limited a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus was unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260 (2002, 2010).  As there is no legal basis upon which to assign a disability rating in excess of 10 percent or separate schedular evaluations for tinnitus in each ear, the Veteran's claim for an evaluation in excess of 10 percent for tinnitus must be denied.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected primary insomnia, bilateral hearing loss, or tinnitus are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability. Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected primary insomnia, bilateral hearing loss, and tinnitus are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of an initial schedular 50 percent rating for service-connected primary insomnia, staged 20 and 70 percent schedular ratings for bilateral hearing loss, and a 10 percent schedular rating for tinnitus, shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints , which were found to be credible, competent, and probative, are contemplated in the currently assigned disability ratings and the Veteran's difficulty hearing, the effects of tinnitus, and the secondary psychiatric complaints are contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran retired during the late 1980s or early 1990s from his position as a car salesman.  The evidence of record predominantly reflects that the Veteran retired not as a consequence of his primary insomnia, bilateral hearing loss, or tinnitus, but rather, because he was eligible to do so based on age or duration of work.  To the extent that the December 2008 VA C&P mental disorders examination noted that the Veteran stopped working as a result of a back condition, the Board points out that the Veteran is not service-connected for a back condition and there has been no indication of record (aside from this single statement) that the Veteran's retirement was caused by disability.  There is no indication of record to show (or even suggest) that the Veteran attempted to obtain work during the appeal period or that he is unemployable due to service-connected primary insomnia, bilateral hearing loss, or tinnitus.  Rather, the September 2010 VA examiner indicated that the Veteran was totally socially and occupationally impaired due to the Veteran's cognitive decline and physical impairment which stemmed from a non-service-connected cerebrovascular accident; therefore, TDIU is not reasonably raised by the evidence of record.


II.  Earlier Effective Date 

Also at issue in this case is whether the Veteran is entitled to an effective date earlier than February 20, 2007, for the grant of a 20 percent disability rating for bilateral hearing loss.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also, Lapier v. Brown, 5 Vet. App. 215 (1993).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).    
The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126; Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010); see also, King v. Shinseki, 23 Vet. App. 464, 470-71 (2010) (holding that a veteran's statements recorded during a VA examination expressing a wish or desire to obtain service connection did not constitute new and material evidence or informal requests to reopen his previously disallowed service connection claim for schizophrenia).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

Although the Veteran has requested an earlier effective date with respect to the increased disability rating assigned, he has not identified a particular desired earlier effective date for these increased disability ratings.  However, 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o) make clear that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  

As noted above, the Board denied an increased rating for bilateral hearing loss in the May 2005 decision and the Court affirmed that determination in a December 2006 decision.  Meanwhile, the Veteran filed a claim for an increased rating for his hearing loss in June 2005, which the RO denied in an October 2005 rating decision.  Although the Veteran was notified of the decision and provided with a notice of appellate rights, he did not appeal.  As a notice of disagreement was not submitted and new and material evidence was not received by VA within one year of that decision, the October 2005 decision is final.  The Veteran did not thereafter submit any communications pertaining an increased rating for hearing loss until he filed a claim for an increased evaluation, which was received by VA on February 20, 2007.  The RO issued the May 2007 rating decision currently on appeal and increased the Veteran's disability rating for bilateral hearing loss to 20 percent under Diagnostic Code 6100, effective February 20, 2007.

Following a March 2007 VA audiological examination, the RO increased the evaluation to 20 percent for bilateral hearing loss, effective the date of claim.  As was discussed above, the test results correspond to a 20 percent evaluation.  An effective date earlier than the date of claim cannot be assigned as there is no evidence showing that a higher rating was warranted during the year prior to the claim.  Accordingly, an effective date prior to the date of claim, February 20, 2007, is not warranted.  The Veteran does not allege, nor does the record reflect, that he filed an increased rating claim for bilateral hearing loss or that he met the criteria for a 20 percent rating or higher for bilateral hearing loss at any time prior to February 20, 2007.  As such, the Veteran is not entitled to an effective date prior to February 20, 2007, for the award of a 20 percent disability rating for bilateral hearing loss and his claim is denied.  See also, Hazan, 10 Vet. App. at 519-20.  

It is clear that the Veteran believes in entitlement to an effective date earlier than those which were assigned with regard to his increased rating claim for bilateral hearing loss at least in part on the grounds of fairness, but the Board points out that it is bound by the law as reviewed above, and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
  
The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).
    
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for primary insomnia, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Veteran in this case also perfected an appeal on the issue of entitlement to an effective date earlier than February 11, 2005, for the grant of a 30 percent evaluation for primary insomnia.  As discussed above, however, the Board recharacterized the issue on appeal in light of 38 C.F.R. § 3.156(b) as an initial evaluation in excess of 10 percent for primary insomnia prior to February 11, 2005, and in excess of 30 percent thereafter.  This recharacterization has made moot the Veteran's earlier effective date claim since the Board has awarded an initial 50 percent disability rating for primary insomnia dating back to March 20, 2002, the original date of the claim.  The Board has considered whether the Veteran would be prejudiced by the Board considering the claim to be one of an initial rating rather than an increased rating and finds that he would not.  The Veteran was advised in the January 2005 and May 2007 rating decisions as well as the October 2007 statement of the case of the evidence considered in assigning the disability ratings and of the complete rating criteria under Diagnostic Code 9410.  These documents also provided reasons for the RO's denial of ratings in excess of 10 and 30 percent.  Also, a notification letter from the RO dated in March 2007 informed him that he could submit evidence showing the severity of his service-connected disorder.  In sum, the Veteran has been given adequate notice of the need to submit evidence or argument on the issue of the rating and he has submitted evidence and presented arguments.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board considering his claim as one pertaining to the propriety of the initial rating assigned rather than an increased rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993).      

With respect to the Veteran's increased rating claims for tinnitus and bilateral hearing loss, as well as the earlier effective date claim, in March 2007, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claims.  Specifically, the Veteran was advised to submit evidence showing his service-connected disabilities increased in severity.  He was notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  He was encouraged to submit any relevant treatment records.  He was also encouraged to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  He could also submit statements on his own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file.  The Veteran was also provided notice at that same time of the information and evidence needed to establish a disability rating and effective date for the disabilities on appeal pursuant to the Court's decision in Dingess.  

For instance, the Veteran was informed to submit evidence showing the nature and severity of his condition(s), the severity and duration of the symptoms, and the impact of the condition and/or symptoms on the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected her.  The Veteran was also notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  

The RO subsequently issued the May 2007 rating decision on appeal.  He was notified at that time of the reasons why he was not entitled to a disability evaluation in excess of 20 percent for bilateral hearing loss.  He was also advised that an extraschedular rating was not warranted in connection with his increased rating claim for tinnitus.  The Veteran was further advised by way of an October 2007 statement of the case (SOC) about the finality of decisions under 38 C.F.R. § 3.104, of VA's responsibilities for assisting him in obtaining evidence, and of the complete criteria outlined in Diagnostic Codes 6100, and 6260.  He was also notified of information pertaining to informal claims (38 C.F.R. § 3.155), use of examination or hospital reports as a means to reopen a claim (38 C.F.R. § 3.157), and the assignment of effective dates (38 C.F.R. § 3.400).  The Veteran's claims were readjudicated following this notice by way of supplemental statements of the case (SSOCs) dated November 2008, October 2009, July 2010, and January 2011.     

Additionally, the Veteran has made specific arguments during the pendency of his claim indicating that his service-connected bilateral hearing loss, tinnitus, and primary insomnia increased in severity.  See statements dated February 2007, May 2007, October 2007, and July 2008.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  In light of the foregoing, the Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate the increased rating and earlier effective date claims.  The documents and notice letters discussed above explained what information and evidence was needed to substantiate the claims, and a reasonable person would be expected to understand the information contained therein.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Spanish documents associated with the claims file were translated into English.  The Veteran was also afforded VA examinations in connection with the increased rating claims.  These examinations evaluated the Veteran's bilateral hearing loss and primary insomnia and described these disabilities in sufficient detail so the Board's evaluation of them is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No examination was performed with regard to the Veteran's increased rating claim for tinnitus.  However, the Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260, and extraschedular consideration of this disability was not warranted.  

Information contained in the claims file reflects that the Veteran received Social Security benefits.  The Board notes that no attempt was made to obtain these records from the Social Security Administration (SSA).  However, the Veteran submitted SSA records in his possession and it is clear from these submissions that the Veteran was awarded these benefits upon his retirement (due to his age), and not as a consequence of a service-connected disability.  To the extent that the December 2008 VA C&P mental disorders examination noted that the Veteran stopped working as a result of a back condition, the Board points out that the Veteran is not service-connected for a back condition and there has been no indication of record (aside from this single statement) that the Veteran's retirement was caused by disability.  In any case, the Veteran does not allege, nor does the record reflect that he is in receipt of Social Security Disability benefits.  As such, there is no duty to obtain these records and associate them with the Veteran's claims file.  See generally, Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).  Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An initial 50 percent disability evaluation for primary insomnia, but not higher, is granted for the entire period of time since March 20, 2002.  

Prior to October 26, 2009, a disability evaluation in excess of 20 percent for bilateral hearing loss is denied. 

Effective October 26, 2009, a disability evaluation of 70 percent, but not higher, for bilateral hearing loss is granted.  

A disability evaluation in excess of 10 percent for bilateral tinnitus is denied.  

An effective date earlier than February 20, 2007, for the grant of a 20 percent disability evaluation for bilateral hearing loss is denied. 



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


